          Case 1:19-cr-00189-TSC Document 1 Filed 06/05/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COI]RT
                           FOR THE DISTRICT OF COLUMBIA

                                 Holding a Criminal Term
                            Grand Jury Sworn in on July 9, 2018


                                                    CRIMINAL NO.

UNITED STATES OF AMERICA

                                                    VIOLATIONS:

JEREMY LORENZO STEVENSON,                          2l U.S.C. gg 8at(a)(1) and (bX1)(BXviii)
                                                   (Unlawful Distribution of More Than
                                                   Five Grams of Methamphetamine)
               Defendant.
                                                   21 U.S.C. $$ 8at(a)(1) and (b)(1)(A)(viii)
                                                   (Unlawful Distribution of More Than
                                                   Five Grams of Methamphetamine)

                                                   21 U.S.C. S 843(b) (Using a
                                                   Communication Facility to Facilitate a
                                                   Drug Trafficking Felony)



                                       INDICTMENT

       The Grand Jury charges that:



                                        COUN T ONE

       On or about March 19, 2019, in the District of Columbia, the defendant,   JEREMY
LORENZO srEvENSoN, did knowingly and intentionally distribute more than five grams of

methamphetamine, a Schedule II controlled substance.

(Unlawful Distribution of More Than Five Grams of Methamphetamine, in violation
                                                                                of Title 21,
United States Code, Sections 8al(a)(1) and (b)(1)(B)(viii))
           Case 1:19-cr-00189-TSC Document 1 Filed 06/05/19 Page 2 of 3



                                          COUNT TWO

        On or about March 19, 2019, in the District of Columbia, the defendant, JEREMY

LORENZO STEVENSON, did knowingly and intentionally use any communication facility,

namely a phone, in facilitating the commission ofany act or acts constituting a felony under Title

21, United States Code, Section 841(a)(1), that is, the offense set forth in Count One of this

indictment incorporated by reference herein.

(Using a Communication Facility to Facilitate a Drug Trafficking Felony, in violation of Title
21, United States Code, Section 843(b))


                                         COUNT THREE

        On or about April 1, 2019, in the District of Columbia, the defendant, JEREMY

LORENZO STEVENSON, did knowingly and intentionally distribute more than fifty grams of

methamphetamine, a Schedule II controlled substance.

(Unlawfi.rl Distribution of More Than Fifty Grams of Methamphetamine, in violation of Title 21,
United States Code, Sections 8al(a)(1) and (b)(1)(A)(viii))


                                         COUNT FOUR

       On or about April 1, 2019, in the District of Columbia, the defendant, JEREMY

LoRENzo srEvENsoN, did knowingly and intentionally              use any communication    facility,

namely a phone, in facilitating the commission ofany act or acts constituting a felony under Title

21, United States code, Section 841(a)(1), that is, the offense set forth in count Three of this

indictment incorporated by reference herein.

(Using a communication Facility to Facilitate a Drug Trafficking Felony, in violation of    ritle
21, United States Code, Section 843(b))
          Case 1:19-cr-00189-TSC Document 1 Filed 06/05/19 Page 3 of 3



                                          A TRUE BILL




                                          FOREPi]RSON




 S*'' F'LJ'- \ Frc
Anorney of the United StateS in
and for the District of Columbia
